DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on July 10, 2020.  In virtue of this communication, claims 1-20 are currently presented in the instant application. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/10/2020 and 11/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2012/0104952).

    PNG
    media_image1.png
    867
    647
    media_image1.png
    Greyscale

With respect to claims 1 and 11, Chen discloses in figures 2-3 and 5-6 a system and a method thereof comprising: a plurality of sets of light emitting diodes (523-563, e.g., LED sets), the plurality of sets of LEDs comprising a first set of LEDs (523) and a second set of LEDs (543, e.g., figure 6 shows each set of LEDs including a plurality of LEDs 66 connected in series thereof); and a first current control circuit (521, e.g., first current control circuit), wherein the first current control circuit is configured to determine whether a voltage through the first set of LEDs is below a first threshold (paragraph 0037, e.g., “when the supply voltage is below the threshold voltage, no current flows through and when the input voltage of the fist terminal 301 is below the threshold voltage of the light emitting diode 307 …”); and responsive to determining that the voltage through the first set of LEDs is below the first threshold, bypass the second set of LEDs (see paragraph 0037 and 0039, e.g., such that figure 5 shows the second current control circuit 541 performing as a bypass circuit based on the voltage through the second set of LEDs is below or above the threshold level).

    PNG
    media_image2.png
    485
    624
    media_image2.png
    Greyscale


With respect to claims 3 and 13, Chen discloses in figures 3 or 6 that wherein the first current control circuit comprises a switch (36); a resistor (64); and an operational amplifier (34).
With respect to claims 4 and 14, Chen discloses that wherein the switch comprises a metal-oxide semiconductor field effect transistor (figures 3 or 6 shows the switch is a MOSFET).
With respect to claims 5 and 15, Chen discloses that wherein the switch is controlled by an output of the operational amplifier (see figures 3 or 6, e.g., the output of the amplifier is a control signal to control the MOSFET 36 thereof).
With respect to claims 6 and 16, Chen discloses that wherein determining whether the voltage through the first set of LEDs is below the first threshold comprises receiving, at a non-inverting input (+) of the operational amplifier, the first threshold voltage; receiving, at an inverting input (-) of the operation amplifier, a resistor voltage across the resistor (64); controlling the switch based on a comparison of the first threshold voltage to the resistor voltage (figure 6 shows the amplifier 34 having the comparison there-between to control the switch 36 thereof).
With respect to claims 7 and 17, Chen discloses that wherein the plurality of sets of LEDs further comprises a third set of LEDs (563); and further comprising a second current control circuit (541), wherein the second current control circuit is configured to determine whether a second voltage through the second set of LEDs is below a second threshold; and responsive to determining that the voltage through the second set of LEDs is below the second threshold, bypass the third set of LEDs (see paragraphs 0037 and 0039).

With respect to claims 9-10 and 19-20, Chen discloses that wherein the plurality of sets of LEDs are connected in series or parallel (see figure 5-6, e.g., having the serial feature thereof).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Huynh et al. – US 7,081,722
Prior art Shteynberg et al. – US 2012/0081009
Prior art Gray et al. – US 2011/0084619
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        January 28, 2022